Citation Nr: 1331101	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for spastic colon.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from September 1961 to September 1963.  He had additional service with a National Guard unit from April 1982 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for arteriosclerotic heart disease, spastic colon, and diabetes mellitus, as well as the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability were previously before the Board in February 2012, at which time they were remanded to the agency of original jurisdiction (AOJ) for additional development.  Also before the Board and similarly remanded at that time were claims of entitlement to service connection for hypertension, a back disability, a left ankle disability, and a left rotator cuff tear.  After the AOJ undertook the requested development, the Appeals Management Center (AMC) issued a June 2013 supplemental statement of the case (SSOC) wherein it denied entitlement to service connection for arteriosclerotic heart disease, diabetes mellitus, and hypertension, and determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for a left knee disability.  

That same month, the AMC issued two separate rating decisions wherein the Veteran was awarded service connection for scoliosis with spondylolisthesis, left lower extremity radiculopathy, a left ankle sprain with instability, a left rotator cuff tear with degenerative joint disease, and hypertension.  Those awards amounted to a grant of the service connection claims previously before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's petition to reopen his previously denied claim of service connection for a left knee disability.  The remainder of the Veteran's service connection claims, and the underlying claim of service connection for a left knee disability, are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a January 2002 decision, the RO denied service connection for a left knee disability; the Veteran did not appeal that denial.  

2.  Evidence received since the RO's January 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a previously denied claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally filed a claim of service connection in December 1999 for, among other things, a left knee disability, which claim was denied in May 2000 on the basis that it was not well grounded.  In January 2002, following enactment of the Veterans Claims Assistance Act of 2000 (VCAA), which eliminated the well-grounded claim requirement, the RO issued a new rating decision, wherein it denied service connection for, among other things, a left knee disability.  The Veteran did not appeal the January 2002 RO decision, and it therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

As a result of the finality of the January 2002 RO decision, the Veteran's claim of service connection for a left knee disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

In this case, the evidence of record at the time of the January 2002 RO decision included:  the Veteran's service treatment records (STRs), which are silent for complaints related to the Veteran's left knee; the Veteran's statement that he had sustained an injury to his left knee during basic training, received treatment thereafter, and reinjured his knee during his National Guard service; private medical records evidencing treatment related to the Veteran's back, but not for his left knee, and noting that the Veteran was unable to perform his National Guard duties on account of his lower lumbar disc disease; private physical therapy records related to therapy in 1995 for a lumbar sprain; a private medical record noting a past history of hypertension; a November 1995 private medical record showing a diagnosis of right knee patellar tendonitis; a December 2001 letter from the Veteran's private physician, T.L., M.D., noting ongoing treatment for hypertension, lumbar disc disease and lumbar strain, and a left rotator cuff tear; and copies of the certain National Guard records showing treatment for back pain and high blood pressure and noting that the Veteran had been variously placed on profiles related to his physical capacity and upper and lower extremities, but containing no specific mention of his left knee.  

In January 2002, the RO denied service connection for a left knee disability upon finding that the evidence failed to show that the Veteran had a currently diagnosed disability of the left knee that had been shown to be related to military service.

Evidence received since the January 2002 RO decision consists of private medical records; copies of certain STRs; the Veteran's National Guard records; and statements from the Veteran, to include his September 2010 hearing testimony.

At the outset, the Board notes if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Here, although the Veteran's National Guard records, not all of which were duplicative of those previously submitted by the Veteran, were associated with the claims folder after the January 2002 RO decision, those records are not relevant to the issue on appeal as none of those records shows that the Veteran was diagnosed as having a knee disability during that time or that he was treated for any such knee disability; nor do they relate a current left knee disability to service.  Thus, there is no basis for reconsideration of the January 2002 decision on account of the newly associated National Guard records.

That determination notwithstanding, the Board does find that new and material evidence sufficient to reopen the Veteran's left knee claim has been submitted.  Notably, the private medical records contain the report of a May 2009 magnetic resonance imaging (MRI) scan showing diagnoses of a subtle subchondral fracture of the posteromedial tibial plateau with depression; a sprain of the medial collateral ligament; and a near full-thickness cartilage defect along the lateral trochlear facet.  Also, in a January 2012 letter, Dr. L. stated that he had been treating the Veteran for 15 years.  Dr. L. noted that the Veteran was "still having problems" with his left knee, in addition to problems with his back, left shoulder, and ankle.  Dr. L. then concluded that the mentioned disabilities were associated with the Veteran's military service and/or were exacerbated by such.  

The Board finds that this evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence contained only the Veteran's assertion that he had injured his left knee in service.  The evidence of record at the time of the January 2002 RO decision failed to show a currently diagnosed disability of the left knee and contained no indication that any left knee symptomatology was related to service.  Further, the evidence is material because it is supporting evidence of a nexus between the claimed current knee disability and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As a result, the Board finds that the May 2009 MRI report and Dr. L.'s January 2012 letter, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a left knee disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that limited extent, the appeal is granted.


REMAND

In light of the evidence showing a currently diagnosed left knee disability and Dr. L.'s January 2012 statement that the Veteran's complained of disabilities, to include his left knee disability, are associated with his military service, the Board finds that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).  

In this regard, the Board notes that Dr. L.'s opinion itself cannot serve as the basis of an award of service connection for a left knee disability as it is not supported by any rationale, does not specifically discuss whether the Veteran sustained a left knee injury in service, and does not expound upon the nature of the Veteran's current left knee disability.  As such, the Board cannot conclude that the Dr. L.'s January 2012 opinion is adequate to support an award of service connection for a left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (discussing adequacy of medical opinions and noting that it is required of a VA examiner to consider all of the relevant evidence before forming an opinion).

As noted in the introduction, the Veteran's claims of service connection diabetes mellitus, heart disease, and spastic colon were previously remanded for further development.  Specifically, it was requested that the Veteran be scheduled for an examination in connection with his claim of service connection for hypertension and that the examiner was to provide an opinion as to whether it is at least as likely as not the Veteran's hypertension had caused or made chronically worse the Veteran's diabetes mellitus, heart disease, and/or spastic colon.  It was specifically indicated that the examiner was to provide support for his/her opinion that included reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

Upon examination of the Veteran in December 2012, the VA examiner found that the Veteran's diabetes mellitus, heart disease, and spastic colon were not caused or aggravated by his hypertension.  Upon review of the VA examiner's opinions, the Board finds that the matters must be remanded for the examiner to provide further rationale for his opinions on whether the Veteran's hypertension has caused or aggravated the Veteran's diabetes mellitus, heart disease, and/or spastic colon.  Notably, a detailed rationale is required so as to avoid requiring the Board to draw potentially impermissible or erroneous inferences from an examination report in order to adjudicate the merits of the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 124 (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in connection with his claim of service connection for a left knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the entire record and take a detailed history from the Veteran regarding the alleged in-service injury(ies).  The examiner should then identify all current left knee disabilities and provide an opinion as to whether any currently diagnosed left knee disability is at least as likely as not related to a either the Veteran's period of active duty from September 1961 to September 1963, or any period of active duty, ACDUTRA, or inactive duty training while the Veteran was a member of the National Guard from April 1982 to May 2000.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  The medical reasons for accepting or rejecting the Veteran's account of injury and continued symptoms should be set forth in detail.  

2.  Arrange for the claims folder to be provided to and reviewed by the examiner who conducted the December 2012 VA examination afforded in connection with the Veteran's claim for service connection for hypertension.  The examiner should provide an addendum to that report that includes an extended rationale for his opinion that the Veteran's hypertension had not caused or made chronically worse the Veteran's diabetes mellitus, heart disease, and/or spastic colon.  The addendum must address both causation and aggravation for each disability.

Specifically, the examiner should separately discuss the evidence that weighs against a finding causation for each disability, as well as the evidence that weighs against a finding of aggravation.  The examiner should take note of the fact that merely stating that it is his opinion that a condition was not caused or aggravated by the Veteran's hypertension is not an adequate opinion for evaluation purposes.  Thus, a reasoned explanation for each opinion is required that includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence showing that the severity of the Veteran's diabetes mellitus, heart disease, and/or spastic colon has not increased since onset if the examiner concludes that there is no evidence of aggravation, or to known medical principles, relied upon in forming any opinion.  

(If the December 2012 examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide an opinion as to whether it is at least as likely as not the Veteran's hypertension has caused or made chronically worse the Veteran's diabetes mellitus, heart disease, and/or spastic colon.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by the Veteran's hypertension is not an adequate opinion for evaluation purposes.)

3.  The AOJ should review the examination and opinion reports prepared by examiners, and if any examiner has determined that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


